NO'l‘E: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RASHID EL MALIK,
Claiman,t-Appellcmt,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Responden,t-Appellee.
2011-7201 `
Appea1 from the United States Court of Appea1s for
Veterans C1aiIns in case no. 11-2110, Judge LaWrence B.
Hagel.
ON MOTION
ORDER
The court treats the informal brief submitted by
Rashid E1 Ma1ik as a motion for leave to file the brief out
of time.
Upon consideration thereof
IT ls 0R1)ERE1) THAT:

EL MALIK V. DVA 2
The motion is granted and the brief is accepted for fil-
ing. The Secretary of Veterans Affairs should compute
his brief due date from the date of filing of this order
FOR TI-IE COURT
UCT 2 7 2911 /S/ Jan H0rba1y
Date J an Horbaly '
Clerk
cc: Rashid El Malik
Steven M. Mager, Esq. F
S2 1 93 COURT  FOR
THE FEDERAL ClRCUlT
OCT 27 2011
.lAN|10UM.¥
.C|.EHl